Title: From Thomas Jefferson to Thomas Newton, 17 November 1802
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington Nov. 17. 1802.
          
          Your favor of the 6th. is recieved. I have no doubt the act you desire is in my printed collection. I have written to mr Dabney Carr my nephew, & an attorney, to desire he will, in passing Monticello, call there, find the act, and have it copied & forwarded to me, and I shall on reciept of it send it on to you. I am happy in this & every other occasion of being useful to you, and of rendering some reciprocity for the many commissions I trouble you with. Accept my friendly salutations and great respect.
          
            Th: Jefferson
          
        